DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1:
Matsumoto et al. does not disclose an intermediate platen support between the first platen support and the second platen support, wherein each of the first, second and intermediate support includes a spring. Matsumoto discloses first and second platen supports (311) and an intermediate support (315). The first and second platen supports have a compression spring (332).
The placement of springs on the first and second supports, and absence of a spring in the central support of Matsumoto et al., teaches away from the claimed invention. Matsumoto et al. suggests that the inventors considered the use of springs for the first and second supports, but excluded them from the intermediate support. One can only assume that the inventors determined that a spring on the intermediate support was not necessary, or would inhibit the function of the invention.
[0132] discloses that the first and second supports absorb forces during movement, while the intermediate support provides for precise movement of the platen by guiding the movement. 

Claims 10 and 11 are allowable for the reasons provided in the previous action regarding claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896